United States Securities and Exchange Commission Washington, D.C. 20549 Form 10 QSB (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-127355 ATLAS AMERICA PUBLIC #15-2005 (A) L.P. (Name of small business issuer in its charter) Delaware 20-3208344 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Road, 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS AMERICA PUBLIC #15-2005 (A) L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-QSB PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of June 30, 2007 and December 31, 2006 3 Statements of Net Earnings for the Three Months and Six Months ended June 30, 2007 and 2006 4 Statement of Partners’ Capital Accounts for the Six Months ended June 30, 2007 5 Statements of Cash Flows for the Six Months ended June 30, 2007 and 2006 6 Notes to Financial Statements 7-12 Item 2: Management’s Discussion and Analysis of Financial Condition or Plan of Operations 13-17 Item 3: Controls and Procedures 17 PART II. OTHER INFORMATION Item 6: Exhibits 17 SIGNATURES 18 CERTIFICATIONS 19-22 2 PART I ITEM 1.FINANCIAL STATEMENTS ATLAS AMERICA PUBLIC #15-2005 (A) L.P. BALANCE SHEETS June 30, December 31, 2007 2006 (Unaudited) (Audited) ASSETS Current Assets: Cash and cash equivalents $ 1,018,700 $ 1,238,300 Accounts receivable-affiliate 2,779,500 3,218,100 Short-term hedge receivable due from affiliate 1,213,400 2,613,800 Total current assets 5,011,600 7,070,200 Oil and gas properties, net 52,977,900 56,327,400 Long-term hedge receivable due from affiliate 639,600 2,256,500 $ 58,629,100 $ 65,654,100 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 6,200 $ 18,000 Short-term hedge liability due to affiliate 121,900 16,300 Total current liabilities 128,100 34,300 Asset retirement obligation 1,290,800 1,253,200 Long-term hedge liability due to affiliate 1,425,500 363,000 Partners’ capital: Managing general partner 11,980,300 12,334,100 Limited partners (5,227.40 units) 43,713,900 47,509,300 Accumulated other comprehensive income 90,500 4,160,200 Total partners' capital 55,784,700 64,003,600 $ 58,629,100 $ 65,654,100 The accompanying notes are an integral part of these financial statements 3 ATLAS AMERICA PUBLIC #15-2005 (A) L.P. STATEMENTS OF NET EARNINGS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 REVENUES: Natural gas and oil $ 3,285,900 $ 2,507,200 $ 7,419,100 $ 2,681,400 Interest income 8,000 100 16,100 100 Total revenues 3,293,900 2,507,300 7,435,200 2,681,500 COSTS AND EXPENSES: Production 703,100 351,900 1,414,700 378,800 Depletion 1,703,300 1,061,700 3,836,300 1,119,700 Accretion of asset retirement obligation 18,800 31,000 37,600 33,000 General and administrative 58,300 36,700 108,000 49,600 Total expenses 2,483,500 1,481,300 5,396,600 1,581,100 Net earnings $ 810,400 $ 1,026,000 $ 2,038,600 $ 1,100,400 Allocation of net earnings: Managing general partner $ 645,500 $ 598,600 $ 1,567,000 $ 634,600 Limited partners $ 164,900 $ 427,400 $ 471,600 $ 465,800 Net earnings per limited partnership unit $ 31 $ 82 $ 90 $ 89 The accompanying notes are an integral part of these financial statements 4 ATLAS AMERICA PUBLIC #15-2005 (A) L.P. STATEMENT OF PARTNERS’ CAPITAL ACCOUNTS FOR THE SIX MONTHS ENDED June 30, 2007 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Income (Loss) Total Balance at January 1, 2007 $ 12,334,100 $ 47,509,300 $ 4,160,200 $ 64,003,600 Participation in revenues and expenses: Net production revenues 2,165,800 3,838,600 — 6,004,400 Interest income 5,800 10,300 — 16,100 Depletion (552,100 ) (3,284,200 ) — (3,836,300 ) Accretion of asset retirement obligation (13,600 ) (24,000 ) — (37,600 ) General and administrative (38,900 ) (69,100 ) — (108,000 ) Net earnings 1,567,000 471,600 — 2,038,600 Other comprehensive loss — — (4,069,700 ) (4,069,700 ) MGP adjusted asset contributions 486,700 — — 486,700 Distributions to partners (2,407,500 ) (4,267,000 ) — (6,674,500 ) Balance at June 30, 2007 $ 11,980,300 $ 43,713,900 $ 90,500 $ 55,784,700 The accompanying notes are an integral part of these financial statements 5 ATLAS AMERICA PUBLIC #15-2005 (A) L.P. STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net earnings $ 2,038,600 $ 1,100,400 Adjustments to reconcile net earnings to net cash provided by (used in) operating activities: Depletion 3,836,300 1,119,700 Non-cash loss on derivative value 115,700 — Accretion of asset retirement obligation 37,600 33,000 Decrease (increase) in accounts receivable-affiliate 438,600 (2,051,800 ) Decrease in accrued liabilities (11,800 ) (2,169,400 ) Net cash provided by (used in) operating activities 6,455,000 (1,968,100 ) Cash flows from financing activities: Return of initial capital contributions to MGP (100 ) — Distributions to partners (6,674,500 ) — Net cash used in financing activities (6,674,600 ) — Net decrease in cash and cash equivalents (219,600 ) (1,968,100 ) Cash and cash equivalents at beginning of period 1,238,300 2,168,100 Cash and cash equivalents at end of period $ 1,018,700 $ 200,000 Supplemental Schedule of non-cash investing and financing activities: Assets contributed by and returned tomanaging general partner: Tangible equipment included in oil and gas properties $ (160,600 ) $ 12,235,600 Lease costs included in oil and gas properties — 1,332,100 Intangible drilling costs included in oil and gas properties 647,400 — $ 486,800 $ 13,567,700 Asset retirement obligation $ — $ 963,500 Additional asset contributions: Tangible equipment/leasehold and intangible drilling $ — $ 50,918,800 The accompanying notes are an integral part of these financial statements 6 ATLAS AMERICA PUBLIC #15-2005 (A) L.P. NOTES TO FINANCIAL STATEMENTS June 30, 2007 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS The financial statements of Atlas America Public #15-2005 (A) L.P. (the “Partnership”) as of June 30, 2007 and for the three and six months ended June 30, 2007 and 2006 are unaudited.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in this Form 10-QSB pursuant to the rules and regulations of the Securities and Exchange Commission.However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented.The unaudited interim financial statements should be read in conjunction with the audited financial statements included in the Partnership’s Form 10-KSB for the year ended December 31, 2006.The results of operations for the three and six months ended June 30, 2007 may not necessarily be indicative of the results of operations for the year ended December 31, 2007. In March 2006, Atlas Resources, Inc., the Partnership's Managing General Partner ("MGP"), was merged into a newly-formed limited liability company, Atlas Resources, LLC, which became an indirect subsidiary of Atlas Energy Resources, LLC, ("Atlas Energy"), a newly-formed subsidiary of Atlas America, Inc.Atlas Resources, LLC now serves as the Partnership's MGP.In December 2006, Atlas America, Inc. contributed substantially all of its natural gas and oil exploration and production assets to Atlas Energy Resources, LLC. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES In addition to matters discussed further in this note, the Partnership’s significant accounting policies are detailed in its audited financial statements and notes thereto in the Partnership’s annual report on Form 10-KSB for the year ended December 31, 2006 filed with the Securities and Exchange Commission. Use of Estimates Preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues, costs and expenses during the reporting period.Actual results could differ from these estimates. Receivables In evaluating the need for an allowance for possible losses, the Partnership's MGP, performs ongoing credit evaluations of its customers and adjusts credit limits based upon payment history and the customer’s current creditworthiness, as determined by review of its purchasers' credit information.Credit is extended on an unsecured basis to many of its energy purchasers. At June 30, 2007 and December 31, 2006, the Partnership's MGP's credit evaluation indicated that the Partnership had no need for an allowance for possible losses. Revenue Recognition Because there are timing differences between the delivery of the Partnership’s natural gas and oil and the receipt of a delivery statement, the Partnership has unbilled revenues.These revenues are accrued based upon volumetric data from the Partnership’s records and estimates of the related transportation and compression fees which are, in turn, based upon applicable product prices.The Partnership had unbilled trade receivables of $1,851,500 at June 30, 2007 and $2,263,400 at December 31, 2006, which are included in Accounts receivable-affiliate on the Partnership's Balance Sheets. 7 ATLAS AMERICA PUBLIC #15-2005 (A) L.P. NOTES TO FINANCIAL STATEMENTS (Continued) June 30, 2007 (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Asset Retirement Obligation The Partnership accounts for the estimated plugging and abandonment costs for its oil and gas properties in accordance with Statement of Financial Accounting Standards No. 143 ("SFAS 143"), Accounting for Asset Retirement Obligations and Financial Accounting Standards Board ("FASB"), Interpretation No. 47, Accounting for Conditional Asset Retirement Obligations. A reconciliation of the Partnership’s liability for plugging and abandonment costs for the periods indicated are as follows: Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Asset retirement obligation at beginning of period $ 1,272,000 $ 137,900 $ 1,253,200 $ 135,900 Liabilities incurred from drilling wells — 963,500 — 963,500 Accretion expense 18,800 31,000 37,600 33,000 Asset retirement obligation at end of period $ 1,290,800 $ 1,132,400 $ 1,290,800 $ 1,132,400 Property and Equipment Oil and gas properties consist of the following at the dates indicated: June 30, December 31, 2007 2006 Mineral interest in properties: Proved properties $ 1,535,000 $ 1,535,000 Wells and related equipment 60,553,200 60,066,400 62,088,200 61,601,400 Accumulated depletion of oil and gas properties (9,110,300 ) (5,274,000 ) $ 52,977,900 $ 56,327,400 Recently Issued Financial Accounting Standards In April 2007, the FASB issued Interpretation No. 39-1, amendment of FASB Interpretation No. 39, Offsetting of Amounts Related to Certain Contracts, (“FIN 39-1”).FIN 39-1 amends FIN 39, which allows an entity to offset fair value amounts recognized for the right to reclaim cash collateral or the obligation to return cash collateral against fair value amounts recognized for derivative instruments executed with the same counterparty under the same master netting arrangement.FIN 39-1 is effective for fiscal years beginning after November 15, 2007.The Partnership does not expect the adoption of FIN 39-1 to have a significant impact on its financial position or results of operations. 8 ATLAS AMERICA PUBLIC #15-2005(A) L.P. NOTES TO FINANCIAL STATEMENTS (Continued) June 30, 2007 (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) In February 2007, the FASB issued SFAS 159, The Fair Value Option for Financial Assets and Financial Liabilities.SFAS 159 permits entities to choose to measure eligible financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. The Statement will be effective as of the beginning of an entity’s first fiscal year beginning after November 15, 2007. The Statement offers various options in electing to apply the provisions of this statement and at this time the Partnership has not made any decisions on its application to its financial position or results of operations, and is currently evaluating the impact of the adoption of SFAS 159 on its financial position and results of operations. In September 2006, the FASB issued SFAS 157, Fair Value Measurement.SFAS 157 addresses the need for increased consistency in fair value measurements, defining fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. It also establishes a framework for measuring fair value and expands disclosure requirements. SFAS 157 is effective beginning January 1, 2008.The Partnership is currently evaluating the impact of the adoption of SFAS 157 on its financial position and results of operations. NOTE 3 - TRANSACTIONS WITH ATLAS RESOURCES, LLC AND ITS AFFILIATES The Partnership has entered into the following significant transactions with its MGP and its affiliates as provided under the Partnership agreement: · Administrative costs which are included in general and administrative expenses in the Partnership’s Statements of Net Earnings are payable at $75 per well per month.Administrative costs incurred for the three months and six months ended June 30, 2007 were $39,200 and $77,500, respectively.Administrative costs incurred for the three months and six months ended June 30, 2006 were $20,500 and $22,900, respectively. · Monthly well supervision fees which are included in production expenses in the Partnership’s Statements of Net Earnings are currently payable at $285 per well per month for operating and maintaining the wells.Administrative costs incurred for the three months and six months ended June 30, 2007 were $149,200 and $294,600 respectively.Well supervision fees incurred for the three months and six months ended June 30, 2006 were $77,900 and $86,900, respectively. · Transportation fees which are included in production expenses in the Partnership’s Statements of Net Earnings are payable at rates ranging from $.29-$.35 per one thousand cubic feet ("Mcf") to 13% of the natural gas sales price.Administrative costs incurred for the three months and six months ended June 30, 2007 were $463,500 and $922,000 respectively.Transportation fees incurred for the three months and six months ended June 30, 2006 were $241,200 and $257,700, respectively. · Asset contributions from the MGP, which are reported in the Partnership's Statement of Cash Flows as a non-cash activity for the six the six months ended June 30, 2007 and June 30, 2006, were $486,800 and $13,567,700. The MGP performs all administrative and management functions for the Partnership including billing revenues and paying expenses.Accounts receivable – affiliate on the Partnership's Balance Sheets represents the net production revenues due from the MGP. 9 ATLAS AMERICA PUBLIC #15-2005 (A) L.P. NOTES TO FINANCIAL STATEMENTS (Continued) June 30, 2007 (Unaudited) NOTE 3 - TRANSACTIONS WITH ATLAS RESOURCES, LLC AND ITS AFFILIATES (Continued) Subordination by Managing General Partner Under the terms of the Partnership agreement, the MGP may be required to subordinate up to 50% of its share of net production revenues of the Partnership to provide a distribution to the limited partners equal to at least 10% of their agreed subscriptions.Subordination is determined on a cumulative basis, in each of the first five years of Partnership operations, commencing with the first distribution of revenues to the investor partners (August 2006).Since inception of the program, the MGP has not been required to subordinate any of its revenues to its limited partners. NOTE 4 – COMPREHENSIVE INCOME Comprehensive income includes net income and all other changes in equity of a business during a period from non-owner sources that, under accounting principles generally accepted in the United States of America, have not been recognized in the calculation of net income.For the Partnership this includes only changes in the fair value of unrealized hedging gains and losses.Comprehensive income (loss) for the Partnership is as follows for the periods indicated: Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Net earnings $ 810,400 $ 1,026,000 $ 2,038,600 $ 1,100,400 Other comprehensive (loss) income: Unrealized holding gain (loss) on hedging contracts 664,800 146,200 (3,242,800 ) 145,600 Less: reclassification adjustment for gains realized in net earnings (363,400 ) (36,000 ) (826,900 ) (36,000 ) 301,400 110,200 (4,069,700 ) 109,600 Comprehensive income (loss) $ 1,111,800 $ 1,136,200 $ (2,031,100 ) $ 1,210,000 NOTE 5 – DERIVATIVE INSTRUMENTS Atlas Energy, on behalf of the Partnership, from time to time enters into natural gas futures and option contracts to hedge exposure to changes in natural gas prices. At any point in time, such contracts may include regulated New York Mercantile Exchange (“NYMEX”) futures and options contracts and non-regulated over-the-counter futures contracts with qualified counterparties. NYMEX contracts are generally settled with offsetting positions, but may be settled by the delivery of natural gas. 10 ATLAS AMERICA PUBLIC #15-2005(A) L.P. NOTES TO FINANCIAL STATEMENTS (Continued) June 30, 2007 (Unaudited) NOTE 5 – DERIVATIVE INSTRUMENTS (Continued) Atlas Energy, on behalf of the Partnership, formally documents all relationships between hedging instruments and the items being hedged, including the Partnership’s risk management objective and strategy for undertaking the hedging transactions.This includes matching the natural gas futures and options contracts to the forecasted transactions.Atlas Energy assesses, both at the inception of the hedge and on an ongoing basis, whether the derivatives are highly effective in offsetting changes in the fair value of hedged items.Historically these contracts have qualified and were designated as cash flow hedges and recorded at their fair values.Derivatives are recorded on the Balance Sheets as assets and liabilities at fair value.Gains or losses on future contracts are determined as the difference between the contract price and a reference price, generally prices on NYMEX.Changes in fair value are recognized in Partners’ Capital as Accumulated other comprehensive income (loss) and recognized within the Statements of Net Earnings in the month the hedged gas is settled.If it is determined that a derivative is not highly effective as a hedge or it has ceased to be a highly effective hedge, due to the loss of correlation between changes in gas reference prices under a hedging instrument and actual gas prices, the Partnership will discontinue hedge accounting for the derivative and subsequent changes in fair value for the derivative will be recognized immediately into earnings. At June 30, 2007, Atlas Energy had allocated open natural gas futures contracts to the Partnership related to natural gas sales covering 5,284,800 dekatherms (“Dth”) (net to the Partnership) of natural gas, maturing through June 30, 2012 at an average settlement price of $8.23 per Dth. At June 30, 2007, the Partnership reflected net hedging assets on its Balance Sheets of $305,600.Due to the impairment of the Partnership's oil and gas properties at December 31, 2006, a net offsetting unrealized gain of $330,800 was reclassified into earnings from accumulated other comprehensive income.At June 30, 2007, $215,100 of the prior year reclassification remains as an offset (reduction) to accumulated other comprehensive income.Of the $90,500 net gain in Accumulated other comprehensive income (loss) at June 30, 2007, if the fair values of the instruments remain at current market values, the Partnership will reclassify $111,100 of net loss to its Statements of Net Earnings over the next twelve month period as these contracts expire, and $201,600 of net gains in later periods.Actual amounts that will be reclassified will vary as a result of future price changes.Ineffective hedge gains or losses are recorded within the Statements of Net Earnings while the hedge contract is open and may increase or decrease until settlement of the contract. The Partnership realized gains of $363,400 and $36,000 for the three month periods ended June 30, 2007 and 2006, respectively; and $826,900 and $36,000 for the six month periods ended June 30, 2007 and 2006, respectively, in its oil and gas revenues within its Statements of Net Earnings related to the settlement of qualifying hedge instruments.The Partnership recognized no gains or losses during the three and six months ended June 30, 2007 and 2006 for hedge ineffectiveness or as a result of the discontinuance of cash flow hedges. As of June 30, 2007, Atlas Energy had allocated to the Partnership the following natural gas hedged volumes: Fixed Price Swaps Fair Value Twelve Month Volumes Average Asset Period Ending (per MMBTU) Fixed Price (Liability) June 30, (1) (per MMBTU) (2) 2008 1,297,300 $ 8.682 $ 1,068,900 2009 1,268,700 $ 8.533 (7,700 ) 2010 982,600 $ 8.053 (302,300 ) 2011 548,500 $ 7.524 (300,400 ) 2012 190,800 $ 7.365 (75,800 ) $ 382,700 11 ATLAS AMERICA PUBLIC #15-2005(A) L.P. NOTES TO FINANCIAL STATEMENTS(Continued) June 30, 2007 (Unaudited) NOTE 5 – DERIVATIVE INSTRUMENTS (Contributed) Costless Collars Fair Value Company Twelve Month Volumes Average Asset Period Ending Option (per MMBTU) Floor & Cap (Liability) June 30, Type (1) (per MMBTU) (2) 2008 Puts purchased 71,500 $ 7.500 $ 30,500 2008 Calls sold 71,500 $ 8.600 — 2008 Puts purchased 62,000 $ 7.500 — 2008 Calls sold 62,000 $ 9.400 (7,900 ) 2009 Puts purchased 62,000 $ 7.500 — 2009 Calls sold 62,000 $ 9.400 (8,800 ) 2010 Puts purchased 114,500 $ 7.750 — 2010 Calls sold 114,500 $ 8.750 (29,400 ) 2011 Puts purchased 114,500 $ 7.750 100 2011 Calls sold 114,500 $ 8.750 — 2011 Puts purchased 286,200 $ 7.500 — 2011 Calls sold 286,200 $ 8.450 (68,000 ) 2012 Puts purchased 286,200 $ 7.500 6,400 2012 Calls sold 286,200 $ 8.450 — $ (77,100 ) Net Asset $ 305,600 (1) MMBTU represents million British Thermal Units. (2) Fair value based on forward NYMEX natural gas prices. The following table sets forth the book and estimated fair values of derivative instruments at the dates indicated: June 30, 2007 December 31, 2006 Book Value Fair Value Book Value Fair Value Assets Derivative instruments $ 1,853,000 $ 1,853,000 $ 4,870,300 $ 4,870,300 $ 1,853,000 $ 1,853,000 $ 4,870,300 $ 4,870,300 Liabilities Derivative instruments $ (1,547,400 ) $ (1,547,400 ) $ (379,300 ) $ (379,300 ) $ 305,600 $ 305,600 $ 4,491,000 $ 4,491,000 12 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION OR PLAN OF OPERATIONS (UNAUDITED) Forward-Looking Statements The matters discussed within this report include forward-looking statements. These statements may be identified by the use of forward-looking terminology such as “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “might,” “plan,” “potential,” “predict,” “should,” or “will,” or the negative thereof or other variations thereon or comparable terminology. In particular, statements about our expectations, beliefs, plans, objectives, assumptions or future events or performance contained in this report are forward-looking statements. We have based these forward-looking statements on our current expectations, assumptions, estimates and projections. While we believe these expectations, assumptions, estimates and projections are reasonable, such forward-looking statements are only predictions and involve known and unknown risks and uncertainties, many of which are beyond our control. These and other important factors may cause our actual results, performance or achievements to differ materially from any future results, performance or achievements expressed or implied by these forward-looking statements. Management’s Discussion and Analysis should be read in conjunction with our Financial Statements and the Notes to our Financial Statements. General We were formed as a Delaware limited partnership on July 25, 2005, with Atlas Resources, Inc. as our Managing General Partner, or MGP to drill natural gas development wells. We drilled and currently operate wells located in Pennsylvania and Tennessee. We have no employees and rely on our MGP for management, which, in turn, relies on its parent company, Atlas Energy Resources, LLC or Atlas Energy, for administrative services. Our wells are currently producing natural gas and, to a far lesser extent, oil which are our only products.Most of our gas is gathered and delivered to market through Atlas Pipeline Partners, L.P.’s gas gathering system, which is managed by an affiliate of our MGP.We do not plan to sell any of our wells and will continue to produce them until they are depleted or become uneconomical to produce, at which time they will be plugged and abandoned or sold. In March 2006, Atlas Resources, Inc. was merged into a newly-formed limited liability company, Atlas Resources, LLC, which became an indirect subsidiary of Atlas America, Inc.Atlas Resources, LLC now serves as our MGP.In December 2006, Atlas America, Inc. contributed substantially all of its natural gas and oil exploration and production assets to Atlas Energy Resources, LLC. 13 Results of Operations The following table sets forth information relating to our production revenues, volumes, sales prices, production costs and depletion during the periods indicated: Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Production revenues (in thousands): Gas $ 3,253 $ 2,505 $ 7,329 $ 2,679 Oil $ 33 $ 3 $ 90 3 Total $ 3,286 $ 2,508 $ 7,419 $ 2,682 Production volumes: Gas (mcf/day) (2) 4,020 3,429 4,588 1,826 Oil (bbls/day) (2) 6 1 9 1 Total (mcfe/day) (2) 4,056 3,435 4,642 1,832 Average sales prices: Gas (per mcf) (1) (2) $ 8.89 $ 8.03 $ 8.83 $ 8.11 Oil (per bbl) (2) $ 59.16 $ 65.51 $ 54.95 $ 65.51 Average production costs: As a percent of sales 21 % 14 % 19 % 14 % Per mcfe (2) $ 1.91 $ 1.13 $ 1.68 $ 1.15 Depletion per mcfe $ 4.61 $ 3.40 $ 4.57 $ 3.39 (1) The average sales price per mcf before the effects of hedging was $7.90 and $7.91 for the three months ended June 30, 2007 and 2006, respectively; and $7.83 and $8.00 for the six months ended June 30, 2007 and 2006, respectively. (2) “Mcf” means thousand cubic feet, “mcfe” means thousand cubic feet equivalent and “bbls” means barrels.Bbls are converted to mcfe using the ratio of six mcfs to one bbl. Natural Gas Revenues.Our natural gas revenues were $3,253,500 and $2,504,900 for the three months ended June 30, 2007 and 2006, respectively, an increase of $748,600 (30%).This increase was due to an increase in the average sales price we received for our natural gas to $8.89 for the three months ended June 30, 2007 as compared to $8.03 for the three months ended June 30, 2006, an increase of $.86 per mcf (11%) and an increase in production volumes to 4,020 mcf per day for the three months ended June 30, 2007 from 3,429 mcf per day for the three months ended June 30, 2006, an increase of 591 mcf per day (17%).The $748,600 increase in gas revenue for the three months ended June 30, 2007 as compared to the prior year similar period was attributable to a $431,800 increase in production volume, and a $316,800 increase in natural gas sale prices.The overall increase in gas production volumes for the three months ended June 30, 2007 resulted from a majority of our wells being on-line for a full year as compared to prior year similar period. 14 Our natural gas revenues were $7,328,900 and $2,678,500 for the six months ended June 30, 2007 and 2006, respectively, an increase of $4,650,400 (174%).This increase was due to an increase in the average sales price we received for our natural gas to $8.83 for the six months ended June 30, 2007 as compared to $8.11 for the six months ended June 30, 2006, an increase of $.72 per mcf (9%) and an increase in production volumes to 4,588 mcf per day for the six months ended June 30, 2007 from 1,826 mcf per day for the six months ended June 30, 2006, an increase of 2,762 mcf per day (151%).The $4,650,400 increase in gas revenue for the six months ended June 30, 2007 as compared to the prior year similar period was attributable to a $4,052,900 increase in production volumes and a $597,500 increase in natural gas sale prices.The overall increase in gas production volumes for the six months ended June 30, 2007 resulted from a majority of our wells being on-line for a full year as compared to prior year similar period. Oil Revenues.We drill wells primarily to produce natural gas, rather than oil, but some wells have oil production.Our oil revenues were $32,400 and $2,300 for the three months ended June 30, 2007 and 2006, respectively, an increase of $30,100 (1,309%).This increase was due to an increase in the production volumes to 6 bbl per day for the three months ended June 30, 2007 from 1 bbl per day for the three months ended June 30, 2006, an increase of 5 bbl per day (500%), partially offset by a decrease in the average sales price we received for our oil to $59.16 for the three months ended June 30, 2007 as compared to $65.51 for the three months ended June 30, 2006, a decrease of $6.35 per bbl (10%).The $30,100 increase in oil revenue for the three months ended June 30, 2007 as compared to the prior year similar period was attributable to an $33,100 increase in production volumes, partially offset by a $3,000 decrease in oil prices. Our oil revenues were $90,200 and $2,900 for the six months ended June 30, 2007 and 2006, respectively, an increase of $87,300 (3,010%).This increase was due to an increase in the production volumes to 9 bbl per day for the six months ended June 30, 2007 from 1 bbl per day for the six months ended June 30, 2006, an increase of 8 bbl per day (800%), partially offset by a decrease in the average sales price we received for our oil to $54.95 for the six months ended June 30, 2007 as compared to $65.51 for the six months ended June 30, 2006, a decrease of $10.56 per bbl (16%).The $87,300 increase in oil revenues for the six months ended June 30, 2007 as compared to the prior year similar period was attributable to a $104,700 increase in production volumes, partially offset by a $17,400 decrease in oil prices. Expenses.Production expenses were $703,100 and $351,900 for the three months ended June 30, 2007 and 2006, respectively, an increase of $351,200 (100%).Production expenses were $1,414,700 and $378,800 for the six months ended June 30, 2007 and 2006, respectively, an increase of $1,035,900 (273%).These increases were primarily attributable to increases in transportation fees and well supervision fees. Depletion of oil and gas properties as a percentage of oil and gas revenues were 52% and 42% for the three months and six months ended June 30, 2007 and 2006, respectively.These percentage changes are directly attributable to revenues, oil and gas reserve quantities, product prices, production volumes and changes in the depletable cost basis of oil and gas properties. General and administrative expenses for the three months ended June 30, 2007 and 2006 were $58,300 and $36,700, respectively, an increase of $21,600 (59%).For the six months ended June 30, 2007 and 2006 these expenses were $108,000 and $49,600, respectively, an increase of $58,400 (118%).These expenses include third-party costs for services as well as the monthly administrative fees charged by our MGP.These increases were primarily due to higher administrative fees for services charged as compared to the prior year similar period, due to a majority of our wells being on-line for a full year. Liquidity and Capital Resources Cash provided by operating activities increased $8,423,100 in the six months ended June 30, 2007 to $6,455,000 as compared to cash used in operating activities of $1,968,100 for the six months ended June 30, 2006.This increase was due to an increase in net earnings before depletion and accretion of $3,659,400, an increase in accrued liabilities of $2,157,600, a net non-cash loss on derivative values of $115,700 and a decrease in accounts receivable-affiliate of $2,490,400. 15 Cash used in financing activities was $6,674,600 for the six months ended June 30, 2007, of which $6,674,500 represents distributions to partners, and $100 represents the return of initial capital contribution to MGP. We have no, nor do we expect any material commitments to make capital expenditures, except that our MGP may withhold funds for future plugging and abandonment costs.Any additional funds, if required, will be obtained from production revenues or borrowings from our MGP or its affiliates, which are not contractually committed to make loans to us.The amount that we may borrow may not at any time exceed 5% of our total subscriptions, and we will not borrow from third-parties. We believe that our future cash flows from operations and amounts available from borrowings from our MGP or its affiliates, if any, will be adequate to fund our operations. Critical Accounting Policies The discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America.On an on-going basis, we evaluate our estimates, including those related to our asset retirement obligations, depletion and certain accrued receivables and liabilities.We base our estimates on historical experience and on various other assumptions that we believe reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions. For a detailed discussion on the application of our remaining policies critical to our business operations and other accounting policies, see Note 2 of the “Notes to Financial Statements” in our Annual Report on Form 10-KSB. Subordination by Managing General Partner Under the terms of the Partnership agreement, the MGP may be required to subordinate up to 50% of its share of net production revenues of the Partnership to provide a distribution to the limited partners equal to at least 10% of their agreed subscriptions.Subordination is determined on a cumulative basis, in each of the first five years of Partnership operations, commencing with the first distribution of revenues to the investor partners (August 2006).Since inception of the program, the MGP has not been required to subordinate any of its revenues to its limited partners. Recently Issued Financial Accounting Standards In April 2007, the Financial Accounting Standards Board or FASB issued FASB Interpretation No. 39-1, amendment of FASB Interpretation No. 39, Offsetting of Amounts Related to Certain Contracts, (“FIN 39-1”).FIN 39-1 amends FIN 39, which allows an entity to offset fair value amounts recognized for the right to reclaim cash collateral or the obligation to return cash collateral against fair value amounts recognized for derivative instruments executed with the same counterparty under the same master netting arrangement.FIN 39-1 is effective for fiscal years beginning after November 15, 2007.We do not expect the adoption of FIN 39-1 to have a significant impact on our financial position or results of operations. In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159, The Fair Value Option for Financial Assets and Financial Liabilities, or SFAS 159. SFAS 159 permits entities to choose to measure eligible financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. The Statement will be effective as of the beginning of an entity’s first fiscal year beginning after November 15, 2007. The Statement offers various options in electing to apply the provisions of this Statement and at this time we have not made any decisions in its application to our financial position or results of operations.We are currently evaluating the impact of the adoption of SFAS 159 on our financial position and results of operations. 16 In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurement or SFAS 157.SFAS 157 addresses the need for increased consistency in fair value measurements, defining fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.It also establishes a framework for measuring fair value and expands disclosure requirements.SFAS 157 is effective beginning January 1, 2008.We are currently evaluating the impact of the adoption of SFAS 157 on our financial position and results of operations. ITEM 3.CONTROLS AND PROCEDURES Under the supervision and with the participation of our MGP’s management, including our MGP’s Chief Executive Officer and Chief Financial Officer, our MGP has evaluated the effectiveness of the design and operation of its disclosure controls and procedures (as defined in the Exchange Act Rule 13a-15(e) and Rule 15d-15(e)) as of the end of the period covered by this report and based on their evaluation, the Chief Executive Officer and Chief Financial Officer have concluded that these disclosure controls and procedures are effective in all material respects, including those to ensure that information required to be disclosed in reports filed or submitted under the Securities Exchange Act is recorded, processed, summarized, and reported, within the time periods specified in the SEC’s rules and forms, and is accumulated and communicated to management, including our MGP’s Chief Executive Officer and Chief Financial Officer, as appropriate to allow for timely disclosure.There have been no changes during our last fiscal quarter that materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II.OTHER INFORMATION ITEM 6.Exhibits EXHIBIT INDEX Exhibit No. Description 31.1 Certification Pursuant to Rule 13a-14/15(d)-14 31.2 Certification Pursuant to Rule 13a-14/15(d)-14 32.1 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 17 SIGNATURES Pursuant to the requirements of the Securities of the Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Atlas America Public #15-2005 (A) L.P. Atlas Resources, LLC, Managing General Partner Date:August 14, 2007 By:/s/ Freddie M. Kotek Freddie M. Kotek, Chairman of the Board of Directors, Chief Executive Officer and President In accordance with the Exchange Act, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date:August 14, 2007 By:/s/ Freddie M. Kotek Freddie M. Kotek, Chairman of the Board of Directors, Chief Executive Officer and President Date:August 14, 2007 By:/s/ Matthew A. Jones Matthew A. Jones, Chief Financial Officer Date:August 14, 2007 By:/s/ Nancy J. McGurk Nancy J. McGurk, Vice President, Chief Accounting Officer 18
